DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-14 of the response filed 05/27/2022, with respect to the rejection(s) of claims 1-5 and 7-9 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. 2017-0186621 (Zaitsu)/the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over U.S. 2017-0186621 (Zaitsu) in view of U.S. 2017-0076955 (particularly the arguments that 
Zaitsu does not teach or disclose the claimed gas sprayer that may receive the activated first process gas through a first gas inlet from the remote plasma generator and also may receive a second process gas through a second gas inlet and supply a surface processing gas onto the substrate support in the process chamber because Zaitsu does not teach or disclose two separate gas inlets where one gas inlet can provide a part of the process gas into the reaction chamber 3 and another gas inlet that is connected to the remote plasma unit to be provided with another part of the process gas into the reaction chamber 3, Zaitsu does not show a remote plasma unit as a separate element in the drawings; Zaitsu does not teach or disclose the steps recited in the independent claim 1 as the following:”--continuously supplying the surface processing gas through at least the remote plasma generator onto the substrate support; continuously supplying a purge gas onto the substrate support; supplying plasma power to the remote plasma generator to activate the surface processing gas and supply the activated surface processing gas onto the substrate support; and cutting off the plasma power supplied to the remote plasma generator and supplying an etching gas onto the substrate on the substrate support” because Zaitsu discloses 3 different methods, and all of these Zaitsu's methods do not teach or disclose the steps recited in the independent claim 1) under have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-3, 4, 6-9, 10 under 35 U.S.C 102(a)(1) is made in view of newly cited references of Fung et al (US 9,978,610) and Nozawa (US 2018/0182614) as set forth in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      Claim(s) 1-3, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al (US 9,978,610)
  Fung discloses a substrate processing method using a substrate processing apparatus comprising:
 a process chamber 418 having a substrate support 420 in the process chamber configured to place a substrate thereon (col 21, lines 20-26, fig. 4A)
 a plasma power supply 416 configured to generate plasma power for forming a plasma atmosphere (col 21, lines 59-67, fig. 4A)
 a remote plasma generator 406 configured to receive plasma power from the plasma power supply and activate a first process gas to form a plasma atmosphere of the activated first process gas in the remote plasma generator (col 21, lines 49-55, col 22, lines 29-34, fig. 4A)
a gas sprayer 414 configured to receive the activated first process gas through a first gas inlet 408 from the remote plasma generator and to receive a second process gas through a second gas inlet 410 (col 21, lines 45-60, fig. 4A) and for supplying a surface processing gas comprising one of the first process gas and the second process gas or both onto the substrate support in the process chamber ( col 21, lines 28-55), the substrate processing method comprising:
continuously supplying the surface processing gas through the remote plasma generator onto the substrate support (col 20, lines 20-30, col 21, lines 40-55, fig. 2)
continuously supplying argon gas/a purge gas onto the substrate on the substrate support (col 12, lines 35-45, col 24, lines 25-35), fig. 4A)

supplying plasma power to the remote plasma generator to activate the surface processing gas and supply the activated surface processing gas onto the substrate support (col 21, lines 30-50, col fig. 4A)
  cutting off the plasma power (RF power is off) supplied to the remote plasma generator and supplying an etching gas NF3 onto the substrate on the substrate support (col 12, lines 30-47, col 21, lines 53-59)
  Regarding claims 2-3, Fung discloses that the surface processing gas comprises NF 3
, WF6/processing gas comprises a halogen element, and wherein the surface processing gas activated by the plasma power modifies a surface functional group of the substrate by using the halogen element (col 9, lines 45-55, col 24, lines 26-32)
Regarding claim 4, Fung discloses that the etching gas comprises an organic reaction gas (CF 4) reacting with a modified surface of the substrate to form tungsten fluorides/a volatile compound (col 8, lines 30-40, col 11, lines 15-20) 
 Regarding claim 6, Fung discloses that the remote plasma generator uses inductively coupled plasma (ICP) method (col 12, lines 45-55)
Regarding claim 7, Fung discloses that the supplying of the plasma power and the supplying of the etching gas are configured as a unit cycle, and the unit cycle is repeated one or more times (col 9, lines 20-45, fig. 2)
Regarding claim 8, Fung discloses supplying the etching gas onto the substrate before repeating the unit cycle a plurality of times (col 11, lines 15-35, fig. 2)
Regarding claim 9, Fung discloses supplying that the supplying of the plasma power and the supplying of the etching gas are alternately and intermittently performed at time intervals (col 9, lines 25-55, figs 12A, 12B)

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa (US 2018/0182614)
     Nozawa discloses a substrate processing method using a substrate processing apparatus comprising:
 a process chamber 64 having a substrate support 63 in the process chamber configured to place a substrate thereon (page 2, para 0021, fig. 2)
 a plasma power supply configured to generate plasma power for forming a plasma atmosphere (page 1, para 0021)
 a remote plasma generator 68 configured to receive plasma power from the plasma power supply and activate a first process gas to form a plasma atmosphere of the activated first process gas in the remote plasma generator (page 2, para 0031-0032, fig.2)
a gas sprayer 66 configured to receive the activated first process gas through a first gas inlet 69a from the remote plasma generator and to receive a second process gas through a second gas inlet 69b (page 2, para 0032 ) and for supplying a surface processing gas comprising one of the first process gas and the second process gas or both onto the substrate support in the process chamber ( page 2, para 0031-0032, fig. 2), the substrate processing method comprising:
continuously supplying the surface processing gas through the remote plasma generator onto the substrate support (page 2, para 0032-0033)
continuously supplying argon gas/a purge gas onto the substrate on the substrate support (page 4, para 0066)
supplying RF plasma power to the remote plasma generator to activate the surface processing gas and supply the activated surface processing gas onto the substrate support (page 2, para 0034-0035)
  cutting off the plasma power (RF power is off) supplied to the remote plasma generator and supplying an etching gas NF3 onto the substrate on the substrate support (page 2, para 0030-0031, fig. 1)
Regarding claims 2-3, Nozawa discloses that the surface processing gas comprises NF3 /processing gas comprises a halogen element, and wherein the surface processing gas activated by the plasma power modifies a surface functional group of the substrate by using the halogen element (page 5, para 0073-0081)

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al (US 9,978,610)
   Fung discloses a substrate processing apparatus comprising:
  a process chamber 418 having a substrate support 420 configured to receive a substrate thereon (col 21, lines 20-26, fig. 4A)
a plasma power supply 416 configured to generate plasma power for forming a plasma atmosphere (col 21, lines 59-67, fig. 4A)
a remote plasma generator 406 configured to receive plasma power from the plasma power supply and activate a first process gas (col 21, lines 49-55, col 22, lines 29-34, fig. 4A)
a gas sprayer 414 configured to receive the activated first process gas through a first gas inlet 408 from the remote plasma generator and to receive a second process gas through a second gas inlet 410 (col 21, lines 45-60, fig. 4A) and for supplying a surface processing gas comprising one of the first process gas and the second process gas onto the substrate support in the process chamber (col 21, lines 28-55), wherein the process chamber is configured to receive WF 6 gas/the surface processing gas, argon gas/a purge gas, and NF 3 gas/an etching gas ( col 7, lines 45-50, col 24, lines 25-35), and wherein the etching gas is provided to the process chamber when the plasma power is cut off (RF power is off) from the plasma power supply ( col 12, lines 30-47, col 21, lines 53-59)

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa (US 2018/0182614)
     Nozawa discloses a substrate processing method using a substrate processing apparatus comprising:
 a process chamber 64 having a substrate support 63 in the process chamber configured to place a substrate thereon (page 2, para 0021, fig. 2)
 a plasma power supply configured to generate plasma power for forming a plasma atmosphere (page 1, para 0021)
 a remote plasma generator 68 configured to receive plasma power from the plasma power supply and activate a first process gas to form a plasma atmosphere of the activated first process gas in the remote plasma generator (page 2, para 0031-0032, fig.2)
a gas sprayer 66 configured to receive the activated first process gas through a first gas inlet 69a from the remote plasma generator and to receive a second process gas through a second gas inlet 69b (page 2, para 0032) and for supplying a surface processing gas comprising one of the first process gas and the second process gas or both onto the substrate support in the process chamber (page 2, para 0031-0032, fig. 2), wherein the process chamber is configured to receive NH 3 gas/the surface processing gas, argon gas/a purge gas, and NF 3 gas/an etching gas (page 5, para 0073-0081 ), and wherein the etching gas is provided to the process chamber when the plasma power is cut off (RF power is off) from the plasma power supply ( page 2, para 0030-0031, fig. 1)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the organic reaction gas comprises one or more of trimethylamine (TMA), dimethylaluminum chloride, silicon tetrachloride (SiCl4}, and Sn(acac)2 gases, in combination with the rest of the limitations of claim 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713